Citation Nr: 0600872	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-31 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1969 to April 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a personal hearing 
before the undersigned via videoconference in December 2005.

The issue of service connection for PTSD which is being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service.  

2.  In an October 2001 decision, the RO denied service 
connection for PTSD on the basis that new and material 
evidence had not been received to reopen the claim since a 
March 2001 rating decision which denied the claim on the 
merits.  A notice of disagreement was not received within the 
subsequent one-year period.

3.  Evidence submitted since the RO's October 2001 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  The RO's October 2001 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

3.  New and material evidence has been received since the 
RO's October 2001 rating decision; thus, the claim of service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2005), 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
January 2004 and April 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA medical records have been obtained and the 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 



Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including organic disease of the nervous system, if 
manifested to a compensable degree within one year following 
service. This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran maintains that he has bilateral hearing loss 
which is the result of acoustic trauma which he sustained 
during combat service.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Combat service has not been shown.  The veteran's DD Form 214 
does not reflect that the veteran served in combat nor are 
there any other military records showing that the veteran had 
combat service.  Nevertheless, even if the veteran had had 
combat service, he still needs competent evidence relating 
current bilateral hearing loss to service.  The analysis 
required by 38 U.S.C.A. § 1154(b) for combat veterans applies 
only whether an injury or disease was incurred or aggravated 
in service.  It does not apply to the question of whether 
there is a current disability or a nexus connecting the 
disability to service.  Caluza; Collette.  Competent evidence 
is required to establish the veteran's current disability and 
the nexus connecting that disability to an in-service injury 
or disease.  That is, the veteran must meet his evidentiary 
burden with respect to service connection.  Collette.  

In this case, the veteran's May 1969 entrance examination 
revealed hearing acuity as follows.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

The veteran was did not complaint of ear problems during 
service.  There is no record of findings, treatment, or 
diagnosis of ear disease or injury.  



At his April 1972 discharge examination, audiological 
evaluation revealed the following.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
20
LEFT
30
25
20
25
25

Thus, hearing loss disability as contemplated by 38 C.F.R. 
§ 3.385 was not demonstrated.  

In June 2000, the veteran was afforded a VA ear examination.  
The audiological examination established that the veteran has 
hearing loss as contemplated by 38 C.F.R. § 3.385.  The 
examiner noted the veteran's report of acoustic trauma during 
service.  Thereafter, the veteran continued to be treated by 
VA for hearing loss.  

In order to resolve if current hearing loss disability is 
related to service, the veteran was afforded a VA ear 
examination in February 2004.  Again, audiological 
examination established that the veteran has hearing loss as 
contemplated by 38 C.F.R. § 3.385.  The examiner stated that 
the claims file was reviewed.  The veteran's discharge 
examination was addressed.  The examiner opined that the 
veteran's hearing loss was not as likely as not related to 
military service.  Thereafter, the veteran continued VA 
treatment for hearing loss.  

In sum, the veteran did not suffer disease or injury of 
either ear during service.  At discharge, his audiological 
testing revealed that the veteran did not have hearing loss 
disability within VA definition per 38 C.F.R. § 3.385.

As of June 2000, the veteran had hearing loss disability 
within VA definition per 38 C.F.R. § 3.385.  The competent 
medical evidence establishes that it is not attributable to 
service.  There is no competent medical evidence 
contradicting the VA examiner's opinion.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  The VA examiner's opinion is more probative 
than the veteran's opinion because the VA examiner is 
competent to make medical assessments regarding etiology 
while the veteran is not shown to be so qualified. 

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


New and Material

In a March 2001 rating decision, service connection for PTSD 
was denied on the basis that the veteran did not have a 
diagnosis of PTSD which would meet all of the DSM criteria.  
In addition, the evidence was inadequate to establish that a 
stressful experience occurred during service.  In October 
2000, a letter was sent to the veteran in which he was told 
that additional information was needed regarding specific 
details about his alleged stressful experiences.  In August 
2001, the veteran responded.  In an October 2001 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for PTSD since the veteran submitted information 
which was already of record.  The veteran was notified of 
this decision, but did not initiate an appeal.  The October 
2001 RO decision is final.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the October 2001 decision, additional evidence has been 
received.  This includes VA medical records reflecting a 
diagnosis of PTSD; an April 2004 VA examination report which 
determined that the veteran had major depressive disorder, 
but not PTSD; and a February 2005 VA examination report which 
determined that the veteran had major depressive disorder as 
well as PTSD; lay evidence from an educational institution 
and from a Vietnam publication.  

In addition, the veteran testified at a personal hearing 
before the undersigned via videoconference in December 2005.  
At that time, the veteran testified that he experience 
stressful situations while in Vietnam.  He reported that he 
witnessed a Vietnamese woman blow herself and her baby up 
with explosives which also killed United States service 
members.  He did not know the names of any of those persons.  
The veteran related that he performed perimeter guard duty 
and his unit was subject to ground attacks/mortar fire.  The 
veteran stated that in June and July 1971, he was stationed 
at Bien Hoa; in August and September 1971, he was stationed 
at Phu Loi; in October, November, and maybe December, he was 
in Bien Hoa Air Base; and in January and February 1972, he 
was at Long Thanh, Bear Cat.  The veteran reported that he 
was with the 36th Signal Battalion, the 535th Signal 
Battalion, and the 269th Signal Battalion.  Available service 
personnel records do show the veteran's assignments while in 
the Republic of Vietnam to the 269th Signal Battalion from 
June 1971 to November 1971 and the 535th Signal Battalion and 
39th Signal Battalion from November 1971 to April 1972, 
albeit not the 36th Signal Battalion.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that there was not a clear diagnosis of PTSD 
and there was no verified stressor.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of a VA examination which diagnosed PTSD as well as VA 
medical records which diagnosed the same.  In addition, the 
veteran has provided more specific information regarding his 
alleged stressors.  

Evidence submitted since the RO's October 2001 decision, by 
itself or when considered with previous evidence of record, 
does relate to an unestablished fact necessary to 
substantiate the claim, and does raise a reasonable 
possibility of substantiating the claim since there is a 
diagnosis of PTSD and further stressor information.  New and 
material evidence has been received since the RO's October 
2001 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.




ORDER

Service connection for bilateral hearing loss is denied.  

The application to reopen the claim of service connection for 
PTSD is granted.


REMAND

The Board finds that prior to the adjudication of the issue 
of service connection for PTSD on the merits, additional 
development is needed.  Since the veteran has provided 
additional stressor information, an attempt should be made to 
verify the alleged stressors.  

Accordingly, this issue is REMANDED to the AOJ for the 
following development:

1.  Attempt to corroborate the veteran's 
claimed stressors through the appropriate 
channels, to include the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR).  Provide CRUR with all 
pertinent information, to include copies 
of personnel records, units of 
assignment, and stressor statements.  
CRUR should verify when and where the 
veteran was stationed with the following 
Signal Battalions: the 39th Signal 
Battalion, the 535th Signal Battalion, 
and the 269th Signal Battalion.  CRUR 
should also determine whether the veteran 
was stationed with the 36th Signal 
Battalion while in Vietnam.  The veteran 
has indicated that he was stationed in 
the following areas during the following 
time periods: in June and July 1971, he 
was stationed at Bien Hoa; in August and 
September 1971, he was stationed at Phu 
Loi; in October, November, and December 
1971, he was in Bien Hoa Air Base; and in 
January and February 1972, he was at Long 
Thanh, Bear Cat.  The CRUR should verify 
whether the veteran's Signal Battalions, 
while he was stationed with them, were 
subject to enemy ground attack/mortar 
fire and whether any persons were injured 
or killed during such attacks.  If these 
reported cannot be verified, that should 
be stated.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


